Case 5:20-cv-01345-PVC Document 18 Filed 12/10/20 Page 1 of 1 Page ID #:34




 1                                                               JS-6
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
 8
 9
     DANIEL ARIAS,                           ) Case No. 5:20-cv-01345-PVC
10
                                             )
11         Plaintiff,                        ) JUDGMENT OF
12
                                             ) REMAND
                  v.                         )
13                                           )
14   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
15                                           )
16         Defendant.                        )
                                             )
17
                                             )
18                                           )
19
20         The Court having approved the parties’ Stipulation to Voluntary Remand
21   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
22   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
23   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
24   DECREED that the above-captioned action is remanded to the Commissioner of
25   Social Security for further proceedings consistent with the Stipulation to Remand.
26
27   DATED: December 10, 2020
                                           HON.
                                            ON PEDRO V.
                                                      V CASTILLO
                                                        CA
28                                         UNITED STATES MAGISTRATE JUDGE
